Pennewill, C. J.,
delivering the opinion of the court:
[1, 2] The court being of the opinion that under the will of James D. Ware, mentioned in the foregoing case stated, his devisee, Sallie E. E. McClymont, became seized of an estate either in fee simple or fee tail in the lands devised to her, it is unnecessary to determine which of those estates she became seized of. If it was a fee simple estate there can be no question respecting the title' conveyed by the deed of Sallie E. E. Glesner (formerly McClymont) to Mary D. Schneer, and if it was an estate in fee tail there likewise can be no question because the estate tail being barred by said deed a fee simple title became thereby vested in the grantee. Therefore, the foregoing case stated having been considered, it is the opinion of the court that the title to the said lands and premises conveyed by the deed of Sallie E. E. Glesner to Mary D. Schnéer is, so far as the will of James D. Ware is concerned, a good fee simple title, and that judgment should be entered in favor of the plaintiff and against the defendant for the sum of twenty-eight hundred and fifty dollars, together with the costs of suit.